DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues, on page 13 first paragraph, that Parks makes no indication that the first PRS and the second PRS could be the same PRS. The examiner respectfully disagrees. Park [0008] teaches receiving assistance data including positioning reference signal (PRS)  information. Park [0009] teaches the second PRS may be transmitted with the short term. Thus, the second PRS is a the same as the PRS indicated in the assistance data but is transmitted with short term.. Park [0012] teaches receiving control information  to measure the second PRS. Park [0179] teaches the PRS information includes a PRS bandwidth and configuration index. It is obvious to one of ordinary skill in the art that the UE cannot measure the second PRS without knowing the second PRS information, such as the bandwidth, sent in the assistance data. Therefore, the second PRS cannot be different from the PRS of the assistance data by considering the Park reference as a whole.
Applicant argues, on page 13 second paragraph, that Ranta-aho does not overcome the deficiencies of Park. The examiner respectfully disagrees. As explained above there is no deficiency in Park regarding the above argued limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644